                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LATORRIA FLEMMING, Next
Friend of T.B., a Minor,

              Plaintiffs,                          Case No. 18-cv-13620
v.                                                 Hon. Matthew F. Leitman

WAL-MART STORES EAST, LP,

              Defendant.
__________________________________________________________________________/


                      STIPULATED PROTECTIVE ORDER

        The parties have agreed to and have submitted to the Court, and for good

cause shown the Court hereby enters, the following Confidentiality Order:

        1.    This Protective Order shall govern the disclosure of materials

designated as Confidential Material during the course of discovery. Confidential

Material, as used in this Order, shall refer to any document or item designated as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” including but not

limited to, documents or items produced during discovery, all copies thereof, and

the information contained in such material.

        2.    “Confidential Material,” as used in this Order, consists of the

following materials and categories of materials:




{01980876}                                 
              a. Materials relating to any privileged, confidential, or
              nonpublic information, including, but not limited to,
              trade secrets, research, design, development, financial,
              technical, marketing, planning, personal, or commercial
              information, as such terms are used in the Federal Rules
              of Civil Procedure and any applicable case law
              interpreting Rule 26(c)(1)(G) or the former Rule
              26(c)(7), contracts; proprietary information; vendor
              agreements; personnel files; claim/litigation information;
              or certain policies and procedures.

              b. Materials containing corporate trade secrets, nonpublic
              research and development data, pricing formulas,
              inventory management programs, confidential business
              information not generally known to the general public,
              and customer-related Protected Data are considered
              Highly Confidential Material and shall be designated as
              “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
              ONLY”. Qualified recipients of materials marked
              “ATTORNEYS’ EYES ONLY” shall include only the
              following: In-house counsel and law firms for each party
              and the secretarial, clerical and paralegal staff of each.

              c. Protected Data shall refer to any information that a
              party believes in good faith to be subject to federal, state
              or foreign data protection laws or other privacy
              obligations. Examples of such data protection laws
              include but are not limited to The Gramm-Leach-Bliley
              Act, 15 U.S.C. § 6801 et seq. (financial information);
              and, The Health Insurance Portability and Accountability
              Act and the regulations thereunder, 45 CFR Part 160 and
              Subparts A and E of Part 164 (medical information).
              Certain Protected Data may compel alternative or
              additional protections beyond those afforded “Highly
              Confidential Material,” in which event the parties shall
              meet and confer in good faith, and, if unsuccessful, shall
              move the Court for appropriate relief.



{01980876}                                 2
 
         3.   If any party seeks to designate additional documents or categories of

documents as “Confidential Material,” other than those outlined within this Order,

it will be the burden of the party seeking protected status to move for a Court

Order designating the materials as confidential after the parties confer.

        4.    The parties agree that such “Confidential Material” as described in

paragraph 2 should be given the protection of an order of this Court to prevent

injury through disclosure to persons other than those persons involved in the

prosecution or defense of this litigation.

        5.    To designate information as confidential, the producing party shall

mark “Confidential Material” with the legend “CONFIDENTIAL- SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER” and shall submit confidential

discovery, such as answers to interrogatories, answers to requests for production of

documents, or answers to requests for admissions, in a separate document stamped

with the appropriate legend. The Receiving Party may make copies of

“Confidential Material” and such copies shall become subject to the same

protections as the “Confidential Material” from which those copies were made.

              a. Information on a disk or other electronic format may be designated

              “Confidential Material” by marking the storage medium itself with the

              legend “CONFIDENTIAL- SUBJECT TO CONFIDENTIALITY


{01980876}                                   3
 
              ORDER” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

              ONLY – SUBJECT TO CONFIDENTIALITY ORDER.”                           The

              Receiving Party shall mark any hard-copy printouts and the storage

              medium of any permissible copies of such electronic material with the

              corresponding legend contained on the original and such copies shall

              become subject to the same protections, as the “Confidential Material”

              from which those copies were made.

              b. Information disclosed at any deposition of a party taken in this

              action may be designated by the party as confidential by indicating on

              the record at the deposition that the information is confidential and

              subject to the provisions of this Order. Alternatively, the party may

              designate information disclosed at the deposition as confidential by

              notifying the court reporter and other parties in writing, within 15

              business days of receipt of the transcript, of the specific pages and

              lines of the transcript which are designated as confidential. The parties

              may agree to a reasonable extension of the 15 business day period for

              designation. Designations of transcripts will apply to audio, video, or

              other recordings of the testimony.      During such 15 business day

              period, the entire transcript shall receive confidential treatment. Upon

              such designation, the court reporter and each party shall affix the


{01980876}                                 4
 
              “CONFIDENTIAL - SUBJECT TO CONFIDENTIALITY ORDER”

              or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY –

              SUBJECT TO CONFIDENTIALITY ORDER”” legend to the

              designated pages and segregate them as appropriate.

              c. Copies of material described in paragraph 2 above, or incorporated

              into paragraph 2 by Court Order, and which were produced without

              the    designation     of   “CONFIDENTIAL-            SUBJECT    TO

              CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL -

              ATTORNEYS’ EYES ONLY – SUBJECT TO CONFIDENTIALITY

              ORDER” may be so designated later if the Producing Party failed to

              make such designation at the time of production through inadvertence

              or error. If such information has been disclosed to persons not

              qualified pursuant to paragraph 7 below, the party who disclosed such

              information shall take reasonable efforts to retrieve previously

              disclosed “Confidential Material” and advise such persons that the

              material is confidential.

        6.    Pursuant to Federal Rule of Evidence 502(d), disclosure (including

production) of information that a party or non-party later claims should not have

been disclosed because of a privilege, including, but not limited to, the attorney-

client privilege or work product doctrine (“Privileged Information”), shall not


{01980876}                                5
 
constitute a waiver of, or estoppel to, any claim of attorney-client privilege,

attorney work product, or other ground for withholding production as to which the

Producing Party would be entitled in the Litigation or any other federal or state

proceeding. Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal

Rule of Evidence 502(e), the Receiving Party hereby agrees to return, sequester, or

destroy any “Privileged Information” disclosed or produced by the Producing Party

upon request.       If the Receiving Party reasonably believes that “Privileged

Information” has been inadvertently disclosed or produced to it, it shall promptly

notify the Producing Party and sequester such information until instructions as to

disposition are received. The failure of any party to provide notice or instructions

under this Paragraph shall not constitute a waiver of, or estoppel to, any claim of

attorney-client privilege, attorney work product, or other ground for withholding

production as to which the Producing Party would be entitled in the Litigation or

any other federal or state proceeding. This provision is designed to foreclose any

arguments that by making such production, the production of “Confidential

Materials” subject to a legally recognized claim of privilege, including without

limitation the attorney-client privilege, work-product doctrine, or other applicable

privilege:

              (a)      was not inadvertent by the Producing Party;

              (b)      that the Producing Party did not take reasonable steps to
                        prevent the disclosure of privileged Documents;

{01980876}                                6
 
              (c)      that the Producing Party did not take reasonable or timely
                       steps to rectify such Disclosure; and/or

              (d)     that such Disclosure acts as a waiver of applicable privileges
                       or protections associated with such Documents.

        7.    Any “Confidential Material” and the information contained therein

shall be disclosed only to the Court, its staff, and counsel of record, and also shall

be disclosed on a need-to-know basis only to the parties, counsel’s staff personnel,

employees of a party to whom disclosure is necessary in connection with the

preparation for and trial of this action, and any witnesses in the case (including

consulting and testifying experts) as may from time to time reasonably be

necessary in prosecution or defense of this action. “Confidential Material” shall

not be disclosed to any outside experts or consultants who are current or former

employees or current or former consultants of a direct competitor of any party

named in the Litigation, or to any lawyer outside of this Litigation. Counsel shall

advise all persons to whom “Confidential Material” is disclosed pursuant to this

Order of the existence of this Order, and shall provide all such persons (other than

the Court and its staff) with a copy of this Order. Counsel also shall require all

persons, except the Court, its staff, the parties, counsel of record and counsel’s

staff personnel, to execute the Affidavit attached as Exhibit A, prior to the

disclosure of “Confidential Material.” It shall be the obligation of counsel, upon

learning of any breach or threatened breach of this Protective Order, to promptly


{01980876}                                7
 
notify counsel for the Producing Party of such breach or threatened breach.

Counsel shall not otherwise offer or permit disclosure of any “Confidential

Material,” its contents, or any portion or summary thereof. Disputes concerning the

confidential nature of such materials shall be resolved by the Court upon motion

prior to dissemination of any “Confidential Material.”

        8.    Persons having knowledge of “Confidential Material” and information

by virtue of their participation in the conduct of this litigation shall use them for

that purpose only and only as permitted herein, and shall not disclose such

“Confidential Material,” their contents or any portion or summary thereof to any

person(s) not involved in the conduct of this litigation. If any person having access

to the “Confidential Material” herein shall violate this Order, he/she may be

subject to sanctions by the Court.

        9.    The provisions of this Protective Order shall not affect, and this Order

does not limit, the use or admissibility of “Confidential Material” (or references to

that material) as evidence at trial, or during a hearing or similar proceeding in this

action or as part of the record on appeal, provided that either party may seek an

appropriate Court Order to protect “Confidential Material.”

        10.   Nothing in this Protective Order shall be deemed to preclude any

party or interested member of the public from seeking and obtaining, on an

appropriate showing, a modification of this Order including additional protection


{01980876}                                8
 
with respect to confidentiality of material or the removal of a confidential

designation. Should counsel or an interested member of the public disagree with

any designation of material as confidential, he or she first shall attempt to resolve

such dispute with the parties’ counsel and, if unsuccessful, apply to the Court for a

determination as to whether the material or information should remain designated

as “Confidential Material.” Pending resolution of any challenges, the material at

issue shall continue to be treated as “Confidential Material” until ordered otherwise

by the Court.

        11.   The restrictions set forth in any of the preceding paragraphs shall not

apply to information or material that was, is or becomes public knowledge in a

manner other than by violation of this Order.

        12.   This order does not authorize the filing of any documents under seal.

Documents may be sealed only if authorized by statute, rule, or order of the Court.

A party seeking to file under seal any paper or other matter in any civil case

pursuant to this section shall file and serve a motion or stipulation that sets forth (i)

the authority for sealing; (ii) an identification and description of each item

proposed for sealing; (iii) the reason that sealing each item is necessary; (iv) the

reason that a means other than sealing is not available or unsatisfactory to preserve

the interest advanced by the movant in support of the seal; and, if a party files a

motion only, (v) a memorandum of legal authority supporting the seal. See Local


{01980876}                                 9
 
Rule 5.3. No party shall file or otherwise tender to the Clerk any item proposed for

sealing unless the Court has entered an order allowing filing under seal.

        Whenever a motion or stipulation to seal is filed, the party seeking to file

under seal shall submit a proposed order which states the particular reason the seal

is required. The proposed order shall be submitted via the link located under the

“Utilities” section of CM/ECF.

        13.   In the event “Confidential Materials” or portions of transcripts are

sealed as confidential by the Court as described in paragraph 12 above, they shall

be filed in an envelope bearing the following designation when deposited:



                                 CONFIDENTIAL



              IN ACCORDANCE WITH THE PROTECTIVE
              ORDER OF THE COURT, THE CONTENTS OF THIS
              ENVELOPE    SHALL    BE   TREATED    AS
              CONFIDENTIAL AND MUST NOT BE SHOWN TO A
              PERSON OTHER THAN THE COURT, ATTORNEYS
              IN THIS CASE, OR TO PERSONS ASSISTING
              THOSE ATTORNEYS.



        14.   This Order shall continue to be binding throughout and after the

conclusion of this litigation, including all appeals. Within 30 days of settlement or

final adjudication, including but not limited to final adjudication of any appeals or

{01980876}                               10
 
petitions for extraordinary writs, all items designated as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only,” and all copies or summaries thereof shall be

returned to the party that produced such materials or shall be destroyed. Whether

the “Confidential Material” is returned or destroyed, the Receiving Party must

submit a written certification to the Producing Party by the 30-day deadline that (1)

identifies (by category, where appropriate) all the “Confidential Material” that was

returned or destroyed and (2) affirms that the Receiving Party has not retained any

copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the “Confidential Material.” Notwithstanding this provision,

counsel is entitled to retain any attorney work product.


        15. If any person receiving documents covered by this Order is served with a

subpoena, order, interrogatory, document, or civil investigative demand

(collectively, a “Demand”) issued in any other action, investigation, or proceeding,

and such Demand seeks material that was produced or designated as “Confidential

Material” by someone other than the Receiving Party, the Receiving Party shall

give prompt written notice by hand or facsimile transmission within five (5)

business days of receipt of such Demand to the party or non-party who produced or

designated the material as “Confidential Material,” and shall object to the

production of such materials on the grounds of the existence of this Order. The

burden of opposing the enforcement of the Demand shall fall upon the party or

{01980876}                               11
 
non-party who produced or designated the material as “Confidential Material.”

Unless the party or non-party who produced or designated the “Confidential

Material” obtains an order directing that the Demand not be complied with, and

serves such order upon the Receiving Party within 21 days from the notice

specified above, the Receiving Party shall be permitted to produce documents

responsive to the Demand, provided sufficient notice of the Demand is provided.

Compliance by the Receiving Party with any order directing production pursuant to

the Demand of any “Confidential Material” shall not constitute a violation of this

Order. Nothing in this Order shall be construed as authorizing a party to disobey a

lawful subpoena issued in another action.

        16. In the event additional parties join or intervene in this litigation, the

newly joined party(ies) shall not have access to “Confidential Material” until

its/their counsel has executed and, at the request of any party, filed with the Court

the agreement of such party(ies) and such counsel to be fully bound by this Order.


        17. The parties agree that nothing in this Order shall be deemed to limit the

extent to which counsel for the parties may advise or represent their respective

clients, conduct discovery, prepare for trial, present proof at trial, including any

document herein, or oppose the production or admissibility of any information or

documents which have been requested.



{01980876}                                12
 
        18.   This Order shall remain in full force and effect until such time as it is

modified, amended or rescinded by the Court.

    IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 19, 2018
 



    Respectfully stipulated to and submitted by:



        By:   /s/Frederic M. Rosen
              FREDERIC M. ROSEN (P19625)
              FREDERIC M. ROSEN, P.C.
              Attorneys for Plaintiff
              535 Griswold Street, Suite 2040
              Detroit, MI 48226
              (313) 961-8900 / Fax (313) 961-7616


        By:   /s/Brian D. King
              NICOLE M. WRIGHT (P63513)
              BRIAN D. KING (P78738)
              ZAUSMER AUGUST & CALDWELL P.C.
              Attorneys for Defendant
              32255 Northwestern Highway, Suite 225
              Farmington Hills, MI 48334
              (248) 851-4111 Fax: (248) 851-0100




{01980876}                                13
 
                    EXHIBIT A TO STIPULATED PROTECTIVE ORDER

                                            AFFIDAVIT

        1.    My    name     is    ___________________________________.               I    live   at

________________________________________________________________.

        2.      I    am    aware     that   a   Protective    Order    has    been     entered    in

___________________________, pending in the __________________________, and a copy

thereof has been given to me.

        3. I acknowledge that documents and information designated as confidential pursuant to

such Protective Order are being disclosed to me only upon the condition that I agree to be subject

to the jurisdiction of this Court and to that Order. I hereby agree to abide by such Order, subject

to all penalties prescribed therein, including contempt of Court, for disobedience of said Order. I

promise that the documents and information given confidential treatment under the Protective

Order entered in this case will be used by me only in connection with assisting counsel for the

parties in preparing for litigation of the above-captioned matters. I understand that any use of

such Confidential Material in any manner contrary to the provisions of the Protective Order will

subject me to the sanctions of this Court for contempt.

        4. I promise that I will not disclose or discuss such Confidential Materials or information

any person other than the parties and counsel for the parties or members of their staff.



DATED: ________________________, 2018




____________________________________



{01980876}                                      14
 
